 Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 1 of 14 PageID 1




                 UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

                                 8:21-cv-01837
            Civil Action No. _________________________________

JACOB R. NIEVES, individually, and on
behalf of all others similarly situated,
      Plaintiff,
v.

PREFERRED COLLECTION &
MANAGEMENT SERVICES, INC.,
     Defendant.
_______________________________________/

                        CLASS ACTION COMPLAINT

      NOW COMES, JACOB R. NIEVES (“Plaintiff”), individually, and on behalf

of all others similarly situated, through his undersigned counsel, complaining of

PREFERRED COLLECTION & MANAGEMENT SERVICES, INC., as follows:

                         NATURE OF THE ACTION

      1.    Plaintiff brings this action seeking redress for Defendant’s violations of

the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and the Florida

Consumer Collection Practices Act (“FCCPA”), Fla. Stat. § 559.55 et seq.

                        JURISDICTION AND VENUE

      2.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

                                         1
 Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 2 of 14 PageID 2




      3.     This Court has supplemental jurisdiction over Plaintiff’s state law claim

pursuant to 28 U.S.C. § 1367.

      4.     Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                     PARTIES

      5.     JACOB R. NIEVES (“Plaintiff”) is a natural person, over 18-years-of-

age, who at all times relevant resided in Lakeland, Florida.

      6.     Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

      7.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

      8.     Plaintiff is a “consumer” as defined by Fla. Stat. § 559.55(8).

      9.     PREFERRED COLLECTION AND MANAGEMENT SERVICES,

INC. (“Defendant”) is a corporation that maintains its principal place of business at

1000 North Ashley Drive, Suite 600, Tampa, Florida 33602.

      10.    Defendant is a nationally recognized debt collection agency that

collects medical debts owed to third parties.

      11.    Defendant is a “person” as defined by 47 U.S.C. § 153(39).

      12.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6)

because (1) the principal purpose of Defendant’s business is the collection of debt

owed or due or asserted to be owed or due another; and (2) it regularly collects

consumer debt owed to others.

      13.    Defendant is a “debt collector” as defined by Fla. Stat. § 559.55(7).
                                          2
 Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 3 of 14 PageID 3




                             FACTUAL ALLEGATIONS

      14.       At all times relevant, Plaintiff was the sole operator, possessor, and

subscriber of the cellular telephone number ending in 2987.

      15.       At all times relevant, Plaintiff’s number ending in 2987 was assigned

to a cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

      16.       At all times relevant, Plaintiff was financially responsible for his

cellular telephone equipment and services.

      17.       At some point, Plaintiff received medical services at a hospital

emergency room.

      18.       On July 29, 2020, Plaintiff started receiving collection calls from

Defendant in an attempt to collect on an alleged debt from the hospital emergency

room visit in the approximate amount of $1,200.00 (alleged “subject debt”).

      19.       On multiple occasions, Plaintiff answered Defendant’s collection calls.

      20.       During a phone call on or around November 6, 2020, Plaintiff advised

Defendant that he had no money to pay the alleged subject debt.

      21.       Additionally, Plaintiff requested that Defendant cease its collections

calls to him.

      22.       Unsympathetic to Plaintiff’s circumstances, Defendant stated that the

debt wouldn’t just disappear.


                                            3
 Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 4 of 14 PageID 4




      23.    Contrary to Plaintiff’s request, Defendant continued its efforts to collect

the subject debt through collection calls to Plaintiff’s cellular phone.

      24.    Defendant’s collection calls were placed from the phone number (800)

741-0802.

      25.    Upon information and belief, Defendant has used numerous additional

numbers to contact Plaintiff.

      26.    In the calls that Plaintiff did not answer, Defendant would leave pre-

recorded voicemails on Plaintiff’s cellular telephone.

      27.    Since Plaintiff requested that the calls cease, Defendant has placed

numerous unwanted and unconsented to collection calls to and left many pre-

recorded voice mails on Plaintiff’s cellular phone.

      28.    Defendant’s incessant collection calls and pre-recorded voicemails

have invaded Plaintiff’s privacy and have caused Plaintiff actual harm, including but

not limited to, aggravation that accompanies unsolicited robocalls, increased risk of

personal injury resulting from the distraction caused by the robocalls, wear and tear

to Plaintiff’s cellular phone, loss of battery charge, loss of concentration, mental

anguish, nuisance, the per-kilowatt electricity costs required to recharge Plaintiff’s

cellular telephone as a result of increased usage of Plaintiff’s telephone services, and

wasting Plaintiff’s time.


                                           4
 Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 5 of 14 PageID 5




      29.    Moreover, each time Defendant placed a telephone call to Plaintiff’s

cellular phone, Defendant occupied Plaintiff’s cellular phone such that Plaintiff was

unable to receive other phone calls or otherwise utilize his cellular phone while his

phone was ringing.

      30.    Due to Defendant’s refusal to honor Plaintiff’s requests that the calls

and pre-recorded voicemails cease, Plaintiff was forced to retain counsel to compel

Defendant to cease its abusive collection practices.

                             CLASS ALLEGATIONS

      31.    Paragraphs 15 through 30 of this Complaint are expressly adopted and

incorporated herein as though fully set forth herein.

      32.    Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and

23(b)(3) individually, and on behalf of all others similarly situated (“Putative Class”)

defined as follows:


      All persons throughout the United States (1) to whom Defendant
      placed, or caused to be placed, a call; (2) directed to a number assigned
      to a cellular telephone service; (3) using an artificial or prerecorded
      voice; (4) without his/her consent; (5) within the four years preceding
      the date of this complaint through the date of class certification.

      33.    The following individuals are excluded from the Putative Class: (1) any

Judge or Magistrate Judge presiding over this action and members of their families;

(2) Defendant, Defendant’s subsidiaries, parents, successors, predecessors, and any

                                           5
 Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 6 of 14 PageID 6




entity in which Defendant or their parents have a controlling interest and their current

or former employees, officers, and directors; (3) Plaintiff’s attorneys; (4) persons

who properly execute and file a timely request for exclusion from the Putative Class;

(5) the legal representatives, successors, or assigns of any such excluded persons;

and (6) persons whose claims against Defendant have been fully and finally

adjudicated and/or released.

A.    Numerosity

      34.    Upon information and belief, the members of the Putative Class are so

numerous that joinder of them is impracticable.

      35.    The exact number of the members of the Putative Class is unknown to

Plaintiff at this time and can only be determined through targeted discovery.

      36.    The members of the Putative Class are ascertainable because the Class

is defined by reference to objective criteria.

      37.    The members of the Putative Class are identifiable in that their names,

addresses, and telephone numbers can be identified in business records maintained

by Defendant.

B.    Commonality and Predominance

      38.    There are many questions of law and fact common to the claims of

Plaintiff and the Putative Class.


                                           6
 Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 7 of 14 PageID 7




      39.    Those questions predominate over any questions that may affect

individual members of the Putative Class.

C.    Typicality

      40.    Plaintiff’s claims are typical of members of the Putative Class because

Plaintiff and members of the Putative Class are entitled to damages as a result of

Defendant’s conduct.

D.    Superiority and Manageability

      41.    This case is also appropriate for class certification as class proceedings

are superior to all other available methods for the efficient and fair adjudication of

this controversy.

      42.    The damages suffered by the individual members of the Putative Class

will likely be relatively small, especially given the burden and expense required for

individual prosecution.

      43.    By contrast, a class action provides the benefits of single adjudication,

economies of scale, and comprehensive supervision by a single court.

      44.    Economies of effort, expense, and time will be fostered and uniformity

of decisions ensured.

E.    Adequate Representation

      45.    Plaintiff will adequately and fairly represent and protect the interests of

the Putative Class.
                                           7
 Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 8 of 14 PageID 8




       46.    Plaintiff has no interests antagonistic to those of the Putative Class and

Defendant has no defenses unique to Plaintiff.

       47.    Plaintiff has retained competent and experienced counsel in consumer

class action litigation.

                              CLAIMS FOR RELIEF

                                  COUNT I:
Violations of the Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)
        (On behalf of Plaintiff and the Members of the Putative Class)

       48.    Paragraphs 15 through 30 of this Complaint are expressly adopted and

incorporated herein as though fully set forth herein.

       49.    “The primary purpose of the TCPA was to protect individuals from the

harassment, invasion of privacy, inconvenience, nuisance, and other harms

associated with unsolicited, automated calls.” Parchman v. SLM Corp., 896 F.3d

728, 738-39 (6th Cir. 2018) citing Telephone Consumer Protection Act of 1991, Pub.

L. No. 102-243, § 2, 105 Stat. 2394 (1991).

       50.    Defendant placed or caused to be placed numerous pre-recorded

voicemails on Plaintiff’s cellular telephone without Plaintiff’s consent in violation

of 47 U.S.C. § 227 (b)(1)(A)(iii).

       51.    Defendant did not have consent to place calls to or and leave pre-

recorded voicemails on Plaintiff’s cellular phone after Plaintiff requested that the

collection calls cease.
                                           8
 Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 9 of 14 PageID 9




      52.    Upon information and belief, Defendant does not maintain adequate

policies and procedures to ensure compliance with the TCPA.

      53.    Upon information and belief, Defendant knew its collection practices

were in violation of the TCPA yet continued to employ them to maximize efficiency

and profits at the expense of Plaintiff and the Putative Class.

      54.    As pled above, Plaintiff was harmed by Defendant’s unlawful

collection calls.

      WHEREFORE, Plaintiff, JACOB R. NIEVES, on behalf of himself and the

members of the Putative Class, requests the following relief:

      a.     an order granting certification of the proposed class, including the

             designation of Plaintiff as the named representative, and the

             appointment of the undersigned as Class Counsel;

      b.     an order finding that Defendant violated 47 U.S.C. § 227 (b)(1)(A)(iii);

      c.     an order enjoining Defendant from placing further violating calls to

             consumers;

      d.     an award of $500.00 in damages to Plaintiff and the members of the

             Putative Class for each such violation;

      e.     an award of treble damages up to $1,500.00 to Plaintiff and the

             members of the Putative Class for each such violation; and

      f.     an award of such other relief as this Court deems just and proper.
                                          9
Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 10 of 14 PageID 10




                                   COUNT II:
 Violations of the Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
                             (Plaintiff individually)

      55.    Paragraphs 15 through 30 of this Complaint are expressly adopted and

incorporated herein as though fully set forth herein.

      a. Violations of FDCPA § 1692c

      56.    Pursuant to § 1692c(a)(1) of the FDCPA, a debt collector is prohibited

from contacting a consumer “at any unusual time or place or a time or place known

or which should be known to be inconvenient to the consumer…” 15 U.S.C.

§1692c(a)(1).

      57.    As set forth above, Plaintiff requested that Defendant cease its

collection calls and pre-recorded voicemail messages to his cellular phone.

      58.    Despite being notified that its collection calls were unwanted,

Defendant made the conscious decision to continue its harassing phone calls and

pre-recorded voicemail messages, which were clearly inconvenient to Plaintiff.

      59.    Defendant violated § 1692c(a)(1) by placing numerous unwanted and

unconsented to collection calls to Plaintiff’s cellular phone number at a time

Defendant knew to be inconvenient for Plaintiff.

      60.    In other words, since Plaintiff did not want any calls or pre-recorded

voicemails from Defendant, any call placed or pre-recorded voicemail left after the

cease request was known by Defendant to be an inconvenient time for Plaintiff.
                                         10
Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 11 of 14 PageID 11




      b. Violations of FDCPA § 1692d

      61.      Pursuant to § 1692d of the FDCPA, a debt collector is prohibited from

engaging “in any conduct the natural consequence of which is to harass, oppress, or

abuse any person in connection with the collection of a debt.” 15 U.S.C. §1692d.

      62.      Section 1692d(5) of the FDCPA prohibits a debt collector from

“causing a telephone to ring or engaging any person in telephone conversation

repeatedly or continuously with intent to annoy, abuse, or harass any person at the

called number.” 15 U.S.C. §1692d(5).

      63.      Defendant violated §§ 1692d and d(5) by numerous unwanted and

unconsented to collection calls Plaintiff’s cellular phone number in an attempt to

collect the subject debt after being requested to cease the unwanted calls and pre-

recorded voicemails.

      64.      Defendant’s conduct in systematically placing unwanted calls to and

leaving pre-recorded voicemails on Plaintiff’s cellular phone is inherently harassing

and abusive.

      65.      Defendant’s collection calls and pre-recorded voicemails to Plaintiff

were made with the specific intent of annoying, harassing, and abusing Plaintiff as

Plaintiff informed Defendant he no longer wished to be contacted on his cellular

telephone.


                                          11
Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 12 of 14 PageID 12




      66.      The fact that Defendant knowingly placed calls to and left pre-recorded

voicemails for Plaintiff after Plaintiff made requests that the calls and pre-recorded

voicemails cease is illustrative of Defendant’s intent to harass and annoy Plaintiff.

            WHEREFORE, Plaintiff, JACOB R. NIEVES, requests that this

            Honorable Court enter judgment in his favor as follows:

      a.       Declaring that the practices complained of herein are unlawful and

               violate the Fair Debt Collection Practices Act;

      b.       Awarding Plaintiff statutory and actual damages, in an amount to be

               determined at trial, for the underlying Fair Debt Collection Practices

               Act violations;

      c.       Awarding Plaintiff his costs and reasonable attorney’s fees pursuant to

               15 U.S.C. §1692k; and

      d.       Awarding any other relief as this Honorable Court deems just and

      appropriate.

                                     COUNT III:
            Violations of the Florida Consumer Collection Practices Act
                              (Fla. Stat. § 559.55 et seq.)
                                (Plaintiff individually)

      67.      Paragraphs 15 through 30 of this Complaint are expressly adopted and

incorporated herein as though fully set forth herein.

      68.      Subsection 559.72(7) of the FCCPA provides:

                                           12
Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 13 of 14 PageID 13




         In collecting consumer debts, no person shall:

               (7)   Willfully communicate with the debtor or any member of
                     her or his family with such frequency as can reasonably be
                     expected to harass the debtor or her or his family, or
                     willfully engage in other conduct which can reasonably be
                     expected to abuse or harass the debtor or any member of
                     her or his family.

               Fla. Stat. § 559.72(7).

         69.   Defendant violated Fla. Stat. § 559.72(7) by continuously calling

Plaintiff and leaving pre-recorded voicemails for Plaintiff after Plaintiff requested

that the calls and pre-recorded voicemails cease.

         70.   Defendant’s incessant collection calls were placed with the intent to

harass Plaintiff and pressure Plaintiff into making payment on the subject debt.

         71.   Plaintiff was harassed and abused by Defendant’s incessant collection

calls.

         WHEREFORE, Plaintiff, JACOB R. NIEVES, requests that this Honorable

Court enter judgment in his favor as follows:


         a.    a finding that Defendant violated Fla. Stat. § 559.72(7);

         b.    an award of actual damages sustained by Plaintiff as a result of

               Defendant’s violations;

         c.    an award of additional statutory damages, as the Court may allow, but

               not exceeding $1,000.00;

                                           13
Case 8:21-cv-01837-VMC-JSS Document 1 Filed 07/30/21 Page 14 of 14 PageID 14




      d.    an award of court costs and reasonable attorney’s fees incurred by

            Plaintiff; and

      e.    an award of such other relief as this Court deems just and proper,

                         DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Date: July 30, 2021                        Respectfully submitted,

                                           JACOB R. NIEVES

                                           By: /s/ Alexander J. Taylor

                                           Alexander J. Taylor, Esq.
                                           Florida Bar No. 1013947
                                           SULAIMAN LAW GROUP, LTD.
                                           Of Counsel
                                           2500 South Highland Avenue
                                           Suite 200
                                           Lombard, Illinois 60148
                                           +1 630-575-8181
                                           ataylor@sulaimanlaw.com




                                         14
